Citation Nr: 0306809	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-15 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostate 
cancer due to Agent Orange exposure for the period from 
December 1, 1994, to November 11, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran's original claim for compensation for prostate 
cancer was received by VA on March 8, 1994.  The RO denied 
this claim in August 1994.  However, by a decision dated in 
March 1998, the RO established service connection for 
prostate cancer pursuant to a change in VA regulation 
effective November 7, 1996, which added prostate cancer to 
the list of diseases presumed to be due to Agent Orange 
Exposure.  See 61 Fed. Reg. 57,586 (1996) (codified at 38 
C.F.R. §§ 3.307, 3.309(e) (1996)).

The following year, the District Court issued a final 
judgment which provided that, if VA issued new regulations 
regarding herbicide-exposure claims that provided service 
connection for diseases other than chloracne, VA was required 
to readjudicate certain previously denied claims.  See Nehmer 
v. United States Veterans Administration (Nehmer II), 32 F. 
Supp. 2d 1175, 1176 (N.D. Cal. 1999).  The Nehmer judgment 
further provided that the effective date for an award 
resulting from such readjudication would be the date the 
claim was filed or the date the claimant became disabled or 
death occurred, whichever is later.

Accordingly, by a decision dated in February 2002, the RO 
changed the effective date for the grant of service 
connection for the veteran's prostate cancer from November 7, 
1996, to March 8, 1994, the date that he filed his original 
claim.  The RO assigned a 100 percent disability rating for 
prostate cancer effective March 8, 1994.  The rating was 
reduced to 20 percent effective December 1, 1994, (six months 
after completion of radiation treatment).  The rating was 
then again increased to 100 percent effective November 1997 
(the date of recurrence of prostate cancer).  The veteran 
asserts that he is entitled to a 100 percent disability 
rating for the entire period.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As is evident, the RO has complied 
with the guidance provided by the Veterans Claims Court in 
Fenderson and has established staged ratings for discrete 
intervals during the pendency of the appeal.

The veteran testified at a hearing before the undersigned 
member of the Board in Washington, D.C., in July 2002.  A 
transcript of the hearing is of record.  On October 4, 2002, 
the Board returned the claims folder to the RO in connection 
with a "Nehmer Review."  The RO then sent the claims folder 
to the Office of General Counsel, in Washington, D.C.  The 
claims folder was returned to the Board in February 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran was diagnosed with prostate cancer in 1993 
and filed an initial claim for VA compensation for prostate 
cancer which was received by VA on March 8, 1994.

3.  The veteran began radiation treatment for the prostate 
cancer on March 4, 1994, and the treatment was completed on 
May 4, 1994.

4.  Service connection was granted for prostate cancer and he 
ultimately received a 100 percent disability effective from 
March 8, 1994, until December 1, 1994 (six months after 
completion of radiation treatment).  Thereafter, he was 
assigned a 20 percent disability rating for prostate cancer 
until November 11, 1997, when the 100 percent rating was 
restored based on medical evidence indicating that the 
prostate cancer had recurred.

5.  Treatment records dated from December 1994 to November 
1997 show no medical evidence of the need for wearing 
absorbent materials, daytime voiding intervals of less than 
one hour, voiding five or more times per night, or urinary 
retention.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
prostate cancer for the period from December 1, 1994, to 
November 11, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2001).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

Diagnostic Code 7528 (malignant neoplasms of the 
genitourinary system) provides for a 100 disability rating 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures.  38 C.F.R. 
§ 4.115b, DC 7528 (2002).  Thereafter, a mandatory six-month 
100 percent rating will be assigned following surgery.  The 
100 percent rating will continue until a mandatory VA 
examination is conducted at the expiration of a six month 
period.  Any change based upon that examination is subjected 
to the provisions of 38 C.F.R. § 3.105(e) (reduction in 
evaluation).  If there is no local reoccurrence or 
metastasis, the adjudication officer is directed to rate the 
disability on the residuals of a voiding dysfunction or renal 
dysfunction, whichever is predominant.  In this regard, the 
Board notes that the medical evidence associated with the 
claims file at the time of treatment does not reflect that 
the veteran experienced renal colic, bladder stones, or acute 
nephritis; accordingly, the Board concludes that the 
veteran's voiding dysfunction, rather than renal dysfunction, 
was the predominant post-operative disorder.

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  With a voiding dysfunction 
characterized by continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence, a 20 percent rating will be assigned with the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  The wearing of absorbent materials 
which must be changed 2 to 4 times per day will be assigned a 
40 percent rating.  A 60 percent rating, the highest 
available, will be assigned with the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  See 38 C.F.R. § 4.115a.

Urinary frequency with daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires daytime voiding intervals between one and two hours 
or awakening to void three to four times per night.  Finally, 
daytime voiding intervals less than one hour or awakening to 
void five or more time per night warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.115a.

Obstructive voiding will be assigned a noncompensable 
evaluation with obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year.  
A 10 percent evaluation will be assigned with marked 
obstructive symptomatology with additional symptoms.  Urinary 
retention requiring intermittent or continuous 
catheterization will be assigned a 30 percent disability 
rating, the highest available under obstructive voiding.  See 
38 C.F.R. § 4.115a.

Finally, urinary tract infections necessitating long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management, the highest rating 
available for urinary tract infections.  See 38 C.F.R. 
§ 4.115a.

Factual Background.  Medical records from the New Hanover 
Radiation Oncology Center reflect that the veteran was 
initially evaluated in February 1994 for adenocarcinoma of 
the prostate, moderately differentiated, Gleason's grade 3+4 
on the right, and poorly differentiated Gleason's grade 4+5 
on the left.  Radiation was recommended.  Treatment started 
on March 10, 1994, and was completed on May 4, 1994.  He 
tolerated treatment quite well and was given Pyridium because 
of dysuria.

The veteran was accorded an examination for disability 
evaluation purposes by VA on May 31, 1994.  The veteran 
presented complaints of occasional soreness on urination.  It 
was noted that he had received radiation therapy for cancer 
of the prostate and that there was no evidence of metastases.  
Examination revealed a firm, smooth prostate, which was 
nontender but felt slightly enlarged.

Medical records from the New Hanover Radiation Oncology 
Center reflect that the veteran was seen for follow-up 
examination in July 1994.  The veteran was feeling well and 
there was no history of difficulty urinating and no history 
of rectal bleeding.  Physical examination revealed no 
supraclavicular or axillary adenopathy.  Rectal examination 
revealed the prostate to have decreased in size greatly.  The 
previous induration had also decreased.  The impression was 
that the veteran had improved.  The veteran was asked to 
return in six months.

Periodic follow-up notes from the New Hanover Radiation 
Oncology Center dated from January 1995 to May 1997, reflect 
that the veteran was "doing well."  He reported nocturia 3 
to 4 times.  A PSA in July 1995 was 2.7.  When seen in 
December 1995, it was noted that he was not having difficulty 
urinating and that rectal examination revealed the prostate 
to feel benign.  In May 1997 it was reported that he 
apparently underwent cystoscopy for some urinary bleeding, 
without lesions noted.  In November 1997 it was reported that 
there was no history of rectal or urinary bleeding.  In May 
1998, it was reported that the veteran noted nocturia 2 to 3 
times nightly.  A PSA in November 1997 was 8.3 and another 
PSA in May 1998 was 13.5.  In November 1998 the following was 
reported:  "Rectal examination revealed the prostate to feel 
fairly benign; however, patient does have recurrent disease - 
it may be metastatic disease."

Analysis.  As noted above, the veteran filed his original 
claim for prostate cancer in March 1994, which was denied by 
the RO.  In June 1996, he sought to reopen the claim, which 
the RO granted by rating decision dated in March 1998, and 
assigned a noncompensable rating effective from November 7, 
1996, the date of the new law regarding presumptive service 
for prostate cancer.  In August 1999, he filed a claim for an 
increased rating, which was granted by rating decision dated 
in February 2000, and a 100 percent rating was assigned 
effective to August 1999 (the date he filed the claim to 
reopen) as his cancer (originally diagnosed in 1993) had 
recurred.  

In June 2000, the veteran initially indicated his 
disagreement with the assignment of a 100 percent disability 
rating effective to August 1999 and maintained that he should 
have been granted a 100 percent rating since November 1996 
(the date of the new law).  Subsequently, the 100 percent 
disability rating was assigned effective to March 1994, the 
date the veteran filed his initial claim.  Nehmer, supra.  
Thereafter a 20 percent rating was assigned effective 
December 1994 (six months after completion of radiation 
treatment), but was ultimately again increased to 100 percent 
effective November 1997 (due to recurrence).

As an initial matter, given the complex procedural posture of 
this case due to multiple changes in the law regarding 
presumptive service connection for prostate cancer due to 
Agent Orange exposure, the Board finds that the RO complied, 
to the extent possible, with the provisions of DC 7528 in 
establishing a 20 percent disability rating for the period 
immediately following the six month mandatory 100 percent 
rating.  To that end, the Board finds that the RO properly 
reevaluated the veteran's service-connected prostate cancer 
and reduced the level of benefit at the most reasonable time 
available.  Although the veteran was not provided with the 
post-treatment mandatory VA examination in December 1994, it 
was because the law at that time did not provide for a grant 
of service connection for the veteran's prostate cancer.  By 
the time the law was changed to permit the grant of service 
connection and to allow an effective date of March 1994 (the 
date of the original claim), an examination would not have 
been relevant in establishing the level of disability that 
was present as of December 1994.  The RO utilized the medical 
evidence created in 1994 and thereafter to determine that a 
rating in excess of 20 percent was not warranted as of 
December 1, 1994.  Therefore, the Board determines that the 
RO's determination that a rating in excess of 20 percent was 
not warranted after the six-month period following completion 
of radiation treatment was in accordance with the provisions 
of DC 7528.

Section 3.105(e) states that where a reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
the reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating decision expires.  See 
38 U.S.C.A. § 5112(b)(6).  In VAOPGCPREC 71-91, VA General 
Counsel held that section 3.105(e) does not apply where there 
is no reduction in the amount of compensation payable.  Thus, 
section 3.105(e) is applicable "only when two factors are 
present:  (1) there is a reduction in evaluation of a 
service-connected disability or employability status; and (2) 
the lower evaluation would result in a reduction and 
discontinuance of compensation payments currently being 
made."  VAOPGCPREC 71-91 (see also VAOPGCPREC 29-97 wherein 
General Counsel again held that the provisions of section 
3.105(e) are inapplicable where there is no reduction of a 
service-connected disability rating which results in 
reduction or discontinuance of compensation payments 
currently being made).

Inasmuch as the February 2002 rating decision which 
established service connection for prostate cancer 
retroactive to March 8, 1994, and assigned a 100 percent 
rating from this date to December 1, 1994, when the rating 
was reduced to 20 percent, did not result in reduction or 
discontinuance of compensation payments currently being made, 
the provisions of section 3.105(e) is inapplicable.  At the 
time of the February 2002 rating, the effective date for the 
grant of service connection for prostate cancer had been 
November 7, 1996, and the prostate cancer had been rated 0 
percent disabling from this date to August 1999, when the 
rating was increased to 100 percent.

Having determined that the RO substantially complied with the 
provisions of DC 7528 in assigning a post-cancer treatment 
rating based on voiding dysfunction, the next issue is 
whether the veteran was entitled to a rating in excess of 20 
percent between December 1994 and November 1997.  He 
contends, in essence, that the cancer was never actually in 
remission but rather laid dormant for several years until its 
recurrence in November 1997.  At a hearing before the Board, 
he maintained that he underwent radiation treatments in 1994 
and lost control of his urine flow.  He indicated that he had 
needed pads for urine leakage since 1996 and changed them 
three times a day.  He reported that he had problems with 
leaking since his radiation treatments in 1994, which were 
then worse.

After a review of the claims file, the Board finds that the 
medical evidence dated from December 1994 to November 1997 
does not support a higher than 20 percent rating.  
Specifically, in periodic follow-up notes dated from January 
1995 to May 1997, a Radiation Oncologist reported that the 
veteran was "doing well," and he was instructed to return 
to his regular physician approximately every six months.  
There was no evidence of on-going cancer, recurrence of 
cancer, or problems with voiding.

Further, follow-up notes from his private physician dated 
from August 1995 to May 1997 reflect no evidence which would 
tend to support entitlement to a higher than 20 percent 
rating.  Specifically, in an August 1995 note, the veteran 
denied "irritative and obstructive voiding symptoms" or 
gross hematuria.  His urinalysis was clear and the dipstick 
test was negative.  Similarly, in notes dated October 1995, 
February 1996, June 1996, November 1996, and May 1997, the 
private treating physician specifically reported that there 
was no evidence of "irritative or obstructive symptoms" at 
urination.  The February 1996 note also indicated that the 
veteran reported nocturia two or three times, which the 
treating physician reported was "stable."   

In this case, there is no evidence associated with the claims 
file that the veteran's service-connected prostate cancer 
warranted a higher rating until November 1997, the first 
indication that his cancer had recurred.  Although the 
veteran now contends that his cancer had been active all 
along, the Board places significant probative value on the 
medical evidence showing no evidence of irritative or 
obstructive urination for many months during the period from 
December 1994 to November 1997.  This is persuasive evidence 
that the veteran was not experiencing problems with urine 
leakage, frequency, or obstructed voiding.  

In addition, although a February 1996 note indicated that the 
veteran was voiding 2-3 times per night, urinary frequency 3-
4 times per night warrants only a 20 percent disability 
rating.  A 40 percent rating requires voiding 5 or more times 
per night. Therefore, there is no basis on which to find that 
a rating higher than 20 percent was warranted from December 
1994 to November 1997.   

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By virtue of the information contained in the March 1998, 
February 2000, and February 2002 rating decisions, the July 
2000 statement of the case, and the December 2001 and 
February 2002 supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were told that there was no evidence showing 
that he was entitled to a higher rating.  Further, the RO 
notified him by letter dated in April 2001 of his due process 
rights under the VCAA and that he needed to submit evidence 
in support of his claim, such as doctor's records, medical 
diagnoses, and medical opinions, and that VA would assist him 
in obtaining those records.  He was told what evidence had 
been considered and what he needed to do to help with the 
claim.  In January 2002, he responded that he had no more 
evidence to submit.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including VA outpatient clinical records, 
private treatment records, and hospital notes.  In addition, 
the veteran asked and was provided with an opportunity to 
present testimony before the Board in July 2002.  Further, 
his claim was the subject of a Nehmer review.  The Board 
notes that he was notified of the review by letter dated in 
February 2002 and an effective date to the date of his 
original claim was established. 

As such, the Board finds that the record as it stands is 
sufficient to decide the claim, that no additional 
development is needed, and that the mandates of the VCAA have 
been satisfied.


ORDER

Entitlement to a rating in excess of 20 percent for prostate 
cancer for the period from December 1, 1994, to November 11, 
1997, is denied.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

